Citation Nr: 1516257	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-05 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for gastroesophageal reflux disease (GERD) with nutcracker esophagus.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for right lower extremity disorder, claimed as femoral nerve pain.

6.  Entitlement to service connection for left lower extremity disorder, claimed as femoral nerve pain.

7.  Entitlement to depression, to include as secondary to service-connected GERD with nutcracker esophagus.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

With regard to the issue of TDIU listed on the cover page, the U.S. Court of Appeals for Veterans Claims has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, during the course of his claim for higher rating for GERD with nutcracker esophagus, the issue of TDIU has been both implicitly and expressly raised.  See e.g., January 2011 VA examination ("[The Veteran] is currently not working.  He reports that the [GERD] has affected his activities of daily living and that he is a chef and his diet is limited."); May 2013 representative argument ("The [V]eteran is not currently employed and [c]ites his [ongoing conditions of occasional heartburn, daily reflux, nausea/emesis, and difficulty swallowing liquids and solids] as the cause."); April 2013 VA examination report ("He is a private ch[]ef [and] feels that it sometimes can [a]ffect his job since he has to taste food); December 2014 Appellant's Brief ("The disabilities the [V]eteran contends render him unemployable consist of a GERD disability.")  Therefore, the issue of entitlement to TDIU is in appellate status, and the Board has jurisdiction over the issue at this time under the tenants of Rice.

In a March 2010 statement, the Veteran raised a claim for "digestive disorders," including "chronic diarrhea," and a claim for an "umbilical hernia."  In a later August 2011 statement, he also expressly claimed "Incontinence," "Celiac Disease," "Hernia, Abdominal," and "Chronic Skin Disorders - Folliculitis, Staphylococcus Aureus, Fungal discoloration."  Therefore, the issues of entitlement to service connection for a digestive disorder other than GERD (claimed as celiac disease, chronic diarrhea, and incontinence), an umbilical/abdominal hernia, and a skin disorder (claimed as folliculitis, staphylococcus aureus, and fungal discoloration) have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are hereby referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After carefully reviewing the claims file, the Board finds that a remand is warranted for additional development.

I.  Adequate Notice Regarding Secondary Service Connection

The Board notes that the Veteran claims that his depression is secondary to his service-connected GERD with nutcracker esophagus, as well as his other claimed disorders.  However, the notification letter that was sent to the Veteran in April 2011 is inadequate because it does not address the theory of secondary service connection.  Accordingly, on remand, he needs to be provided with generic notice of how to establish service connection on a secondary basis, i.e. by showing that his service-connected disability either caused or aggravated his claimed conditions.  See generally Kent v. Nicholson, 20 Vet. App. 1, 20 (2006) (observing that incomplete information can render a VCAA notice letter inadequate); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (finding that "generic notice in response to the 'particular type of claim' . . . is all that is required").

II.  Outstanding Private Medical Records

First, in a January 2011 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), the Veteran expressly identified doctors J.W. and R.C. as having treated him for "illnesses" pertinent to his appeal.  Although the Veteran himself obtained and submitted various private treatment records, records from Dr. R.C. have neither been submitted by the Veteran nor requested by VA.  Although the Veteran's April 2011 statement indicates that Dr. J.W. was deceased and did not have medical records, the Veteran stated that Dr. J.W.'s private practice was sold to Dr. R.C.  Accordingly, Dr. R.C. may have pertinent records.  Second, the Veteran reported first having had surgery to his neck in 1997 at the Scripps Clinic.  See January 2011 VA examination report.  However, only private treatment records from December 1998 have been submitted. Accordingly, additional efforts must be undertaken to obtain the missing private treatment records in accordance with VA's duty to assist under 38 C.F.R. § 3.159.

III.  Outstanding VA Treatment Records

The Veteran underwent a second cervical spine surgery in January 2011 at the Manhattan Campus of the VA New York Harbor Healthcare System.  Although this surgery was mentioned in follow-up VA treatment records obtained from the VA Northport VA Medical Center, a separate request for all relevant records related to the surgery itself must also be obtained from the VA Manhattan Campus of the VA New York Harbor Healthcare System.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

IV.  Adequate VA Opinion for the Cervical Spine

Finally, although the Board acknowledges that the Veteran was provided with a VA examination and opinion regarding the cervical spine in January 2011, this opinion is found to be inadequate.  Namely, the January 2011 opinion, which determined that "the Veteran's current neck pain is less likely than not related to military service," did not appear to contemplate pertinent abnormal X-ray findings of the cervical spine during service.  Significantly, November 1986 X-ray findings indicated the following:

Superior Scoliosis of C-spine convex to the [right,] may be positional. . . . Lucency over C5 body on lateral not seen on other films.  Probably artifactual.  Correlate w/ exam.  C1-C2 relationship normal though odontoid view is very suboptimal.  Abnormally shaped C2-probably congenital anomaly."

(Emphasis added).  An "X table lateral" X-ray of the cervical spine was also determined to be a suboptimal exam.  These findings appear to be pertinent to the current's current claim for a cervical spine disorder in that March 2010 VA X-rays of the cervical spine also demonstrated abnormalities at the C2 level "[m]ild rotational curvature to the right at the C2-C3 level."  

Unfortunately, the January 2011 VA examiner only discussed the Veteran's history of an in-service cervical strain and concludes that the treatment in service related to neck pain "appears to be self-limiting."  Accordingly, a remand is necessary so that the VA examiner can render an addendum opinion regarding the nature and etiology of the Veteran's claimed cervical spine disorder appropriately considering the pertinent X-ray findings suggestive of a congenital anomaly.



V.  TDIU

With regard to the issue of TDIU that is also determined to be in appellate status by virtue of the Veteran's increased rating claim for GERD with nutcracker esophagus, information pertaining to the Veteran's occupational status and history is integral to the Board's adjudication of this issue.  Unfortunately, the existing evidence does not adequately address his employment history.  As there is an insufficient record upon which to make a decision, the Veteran should be provided with notice of how to establish a claim for TDIU and be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

Additionally, given the claims made by the Veteran that his GERD is the cause of his unemployability, an addendum opinion should also be obtained from the VA examiner who conducted the April 2013 esophageal examination with regard to the occupational effects of his service-connected GERD with nutcracker esophagus.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with (1) a VCAA notice letter that advises him of the information and evidence needed to substantiate his claim for service connection for depression as secondary to a service-connected disability and (2) appropriate notice regarding the TDIU claim and request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  After obtaining any necessary consent/authorization for the release of records to VA from the Veteran, obtain (1) private treatment records from Dr. R.C. (see January 2011 VA Form 21-4142) and (2) private treatment records from the Veteran's 1997 cervical spine surgery at Scripps Clinic (see January 2011 VA examination report).  At least two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.

3.  Obtain treatment records relating to the Veteran's January 2011 cervical spine surgery from the VA Manhattan Campus of the VA New York Harbor Healthcare System.

4.  After completing the above, the AOJ/Appeals Management Center (AMC) should obtain an addendum opinion regarding the nature and etiology of the Veteran's cervical spine disorder.  The claims file [i.e. the paper folder and any relevant records contained in Virtual VA/Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner.  If an examination is deemed necessary in rendering the addendum opinion, another evaluation should be conducted.

The examiner is requested to provide an opinion as to the following questions:

(a) Please clearly identify all cervical spine disorders present throughout the appeal period.

(b) If any cervical spine disorder is a CONGENITAL DEFECT, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from additional disability due to aggravation of the defect during service because of a superimposed disease or injury?  [For VA purposes, please note that, pursuant to O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014), a congenital or developmental condition that is progressive in nature-that can worsen over time-is considered a disease rather than a defect.  Also, for VA purposes, a progressive congenital or developmental condition does not become a defect simply because it ceases to progress.]  In rendering the above opinion, the examiner is asked to discuss the abnormalities of the cervical spine noted on the November 1986 X-ray findings.

(c) If any cervical spine disorder is a CONGENITAL DISEASE, is it clear and unmistakable that the Veteran entered service with the pre-existing congenital disease of the cervical spine?  If YES, is it clear and unmistakable that the Veteran's pre-existing congenital disease of the cervical spine WAS NOT aggravated beyond the natural progress of the disorder during his service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.  [For VA purposes, please note that, pursuant to O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014), a congenital or developmental condition that is progressive in nature-that can worsen over time-is considered a disease rather than a defect.  Also, for VA purposes, a progressive congenital or developmental condition does not become a defect simply because it ceases to progress.]  In rendering the above opinion, the examiner is asked to discuss the abnormalities of the cervical spine noted on the November 1986 X-ray findings.

(d) For any other cervical spine disorder that is an ACQUIRED disorder, i.e. not a congenital defect or disease, is it at least as likely as not (50 percent or greater probability) that the disorder is etiologically related to symptomatology noted in service?  In rendering this opinion, the examiner must address the November 1986 evidence of a cervical strain in service, as well as the abnormalities of the cervical spine noted on the November 1986 X-ray findings.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Obtain an addendum opinion from the April 2013 VA examiner, or any other qualified examiner, regarding the occupational effects of the Veteran's service-connected GERD with nutcracker esophagus.  The claims file [i.e. the paper folder and any relevant records contained in Virtual VA/Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner.  If an examination is deemed necessary in rendering the addendum opinion on TDIU, another evaluation should be conducted.

The examiner is requested to fully describe the functional impairment caused solely by the Veteran's service-connected GERD with nutcracker esophagus.  The examiner is requested to explain what type(s) of work he can do, if any, and to discuss the Veteran's level of education, special training, and previous work experience.  The examiner should not consider his age or impairment caused by nonservice-connected disabilities.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Thereafter, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)













These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 


